Portage App. No. 98-P-0052. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issues stated in the court of appeals’ Judgment Entry filed September 14, 2000:
“It is the order of this court that the record of the instant appeal shall be certified to the Supreme Court of Ohio for review and determination of the following two legal issues: (1) When a defendant is asserting self-defense, can he introduce evidence of specific violent acts committed by the victim in the past to show that the victim was the aggressor? and (2) Is felonious assault with a deadly weapon a lesser-included offense of attempted murder?”
Cook, J., would accept review on the second issue only.
Sua sponte, cause consolidated with 00-1595, State v. Barnes, Portage App. No. 98-P-0052. The conflict cases include State v. Cuttiford (1994), 93 Ohio App.3d 546, 639 N.E.2d 472; State v. Busby (Sept. 14, 1999), Franklin App. No. 98AP-1050, unreported, 1999 WL 710353; State v. Weston (July 16, 1999), Washington App. No. 97CA31, unreported, 1999 WL 552732; State v. Douglas (Mar. 16, 1999), Mahoning App. No. 94CA214, unreported, 1999 WL 159207; State v. Scott (Sept. 7, 1995), Cuyahoga App. No. 67148, unreported, 1995 WL 527597; State v. Kaiser (Oct. 15, 1986), Montgomery App. No. 9287, unreported, 1986 WL 11812; State v. Box (1993), 89 Ohio App.3d 614, 626 N.E.2d 996; and State v. Heath (June 25, 1997), Hamilton App. No. C-950676, unreported, 1997 WL 346083.